December       16, 1974


The Honorable      Ed J. Harris                             Opinion   No.   H-   474
Chairman    Elections   Committee
House of Representatives                                    Re: Effect of Article    2.02(g).
P.O.    Box 2910                                            Election   Code, on combining
Austin,   Texas    78767                                    or consolidating   precinct
                                                            voting locations  for a primary

Dear    Mr.   Harris:

         Your committee     is considering           proposed   legislation    and has
asked   us several  questions   concerning           Article  2.02(g)    of the %lection
Code,   the first of them being:

                        Do the provisions     of Article     2.02(g),    Vernon’s
                   Texas Election     Code, apply to party primary            elec-
                   tions . . . operated    . . . under the provisions           of
                   [temporary   party primary       legislation      such as Article
                   13.Wc-2 et seq.,    Election    Code ?]

         Article    2.02      of the Election    Code   reads   in part:

                        Unless a specific     statute provides   otherwise,
                   the following     rules shall govern   the establishment
                   of election’precincts     and the designation     of polling
                   places.for    the conduct of the various    kinds of elec-
                   tions held within this state.

                    . .   .


                       (fl Primary    elections.      In all primary     elections
                   held by political    parties   for nominating      candidates     to
                   be voted on at general       and special    elections   held at
                   the expense    of the county,     the election    precincts     shall
                   be the courty election      precincts,   established    by the
                   commissioners       court pursuant to Section 12 [Article
                   2.041 of this Code.




                                                p.   2160
The Honorable       Ed J. Harris          page   2   (H-474)




           It is our opinion,    therefore,   that the ~rules and ,regulations  of
Articles     2.01. 2.02 and 2.03 of the Election        Code apply,to   primary
elections.       These would include the provisions       of Article  2.02(g)
which is an amendment          to the article  adopted by the 60th Legislature.
Acts 1967, 60th Leg.,         ch. 723, p. 1862, sec. 6. ‘It provides:

                         In any election    for which the election         precincts
                    are required     to be those formed        under the provisions
                    of Section.12 of this code, if in any county there is
                    no local office    or proposition      to be voted on by the
                    voters   of only that county or a part of that county,
                  ~.the authority   holding the election        may combine any
                    two o* more regular        election    precincts     into consoli-
                   ,dated precincts     for such election       in that part of
                    the county having no such local office or proposi-
                    tion to .be voted on if it appear~s that the voters
                    inciuded within each consolidated            precinct    can be
                    adequately    and conveniently       served at one polling
                    place: provided,      however,     that there shall always
                    be at least one consolidated        precinct     wholly within
                    each commissioners         precinct     of the county.
                     (Emphasis    added)

         Your     second   question   is:

                        Does Artic1.e 2.02(g),     Vernon’s   Texas Election
                   Code, prohibit     the combining    or consolidation     of
                   precinct    voting locations  for the party primary
                   elections    when the names of candidates       for any of
                   the offices    or positions  named~in Article     6.05a’,
                   Vernon’s     Texas Election    Code, appear on the
                   bal.lot in either of the precincts     to be combined     or
                   consolidated?

        Article     6.05(a),   Election     Code,    requires   that:




                                             ps 2161
.   -




        The Honorable       Ed J. Harris         page    3      (H-474)




                                  For a,ny election,      general    or primary,      at which
                            the district     office of United States Representative,
                            State Senator,        or State Representative,        or the pre-
                            cinct office of county commissioner,              justice   of the
                            peace,     constable,     public weigher,      or precinct
                            chairman      of a political     party  is tombe voted on,
                            different    bal,lots shal,l be prepared      for the various
                            distric;ts   or preckcts       involved   in the election,     to
                            differ with respect        to the district   or precinct
                            offices   to be voted on.      The election        officers      for
                            each election    precint    shall be furnished          official
                            ballots listing   the district     and precinct        offices
                            and candidates     which are to be voted on by the
                            voters   in the particular      election     precinct,      and
                            no other district    or precinct       office shall beg listed
                            thereon,    so that no voter shall receive             a ballot
                            listing any district     or precinct       office on which he
                            is not entitled to vote.       (Emphasis         added)

                   Pursuant     to Article     2.02 (f), which requires        election     precincts
        to be formed       under Article       2.04 in primary      elections,      Article    2.02(g)
        is by its terms appl~icable to these primaries,.                 Whether      precincts    may
        be consolidated        when one of the offices        ennumerated       in Article     6.05(a)
        is involved     apparently      depends on the “1ocal”‘nature           of the ogfice. Clearly,
        precincts      may not be consolidated          in a manner which woul,d result in a
        voter rec:eivin,g a ballot on which an office on, which he is not entitled to
        vote is listed.       However,       the total import     of the 1967 amendments           to
        Article    2.02(g)    is ambiguous.        Pri.or to amendment,          c.onsolidations      were
        allowed     only when “there        [was] no local office or proposition             to be voted
        on by the voters        of onl,y (one] county or a part of [a] county. ” This
        restriction     remains     in the text of the amended article             and there is there-
        fore some doubt concerning              the Legislature’s      inten,t in adding the language
        “in that part of the cou.nty havi,ng no sut:h local oEfi.ce or propositio’n                    to
        be voted on. :’ This amendatory               language    implies    that precincts       ma- be
        consolidated      i.n a portion    of a cou,nty when there i,s no local office to be
        voted on in that porti.on.         However,       the original    language      of the article
        restricts     consol~idations     to those counties having no local office to bc
        voted on by the voters in any portion of the county.                     Whiic: we are hot
        prepared      to hold the statu<%operative,             further    Legi.slati,x;e attentiur,
        is needed    to reconci.1.e    thi.s ambi.guity.




                                                      pe 2162
.   -




    The Honorable   Ed J. Harris        page   4    (H-474)




                                        SUMMARY

                         The provisions     of Article   2.02(g)    of the Elec-
                    tion Code apply to primary         elections,although       the
                    inconsistent     nature of its provisions       necessitates
                    further   clarification    by the Legislature.

                                                          Very   truly   yours,
                                                          A



                                                          JOHN L. HILL
                                                          Attorney General        of Texas

    APPROVED:




    C. ROBERT   HEATH,       Chairman
    Opinion Committee


    lg




                                            p. 2163